Exhibit 10.23

 

AGREEMENT TO EXCHANGE

ACCRUED SALARY AND PREF B & C SHARES

FOR PREF A SHARES

 

THIS EXCHANGE AGREEMENT, dated as of July 3, 2017 is entered into by and between
Minerco, Inc. (the “Company”) and V. Scott Vanis (“Vanis”).

 

WITNESSETH:

 

WHEREAS, Vanis is the Chief Executive Officer (“CEO”) and a Director of the
Company and has been affiliated with the Company since March, 2010; and

 

WHEREAS, Vanis entered into an Employment Contract, dated July 9, 2014; and

 

WHEREAS, Vanis is willing to forgive his accrued salary, for fiscal year 2017
(August 1, 2016 through July 31, 2017), in amount of Two Hundred and Twenty-Five
Thousand Dollars and 00/100 Cents ($225,000.00), One Hundred Twelve Thousand
Five Hundred Twenty-Six (112,526) shares the Company’s Preferred Class ‘B’ Stock
AND Two Hundred and Fifty Thousand (250,000) shares of the Company’s Preferred
Class ‘C’ Stock for Five Hundred Thousand Shares (500,000) of the Company’s
Preferred Class ‘A’ Stock; and

 

WHEREAS, the Company is willing to exchange Vanis’ accrued salary, for fiscal
year 2017 (August 1, 2016 through July 31, 2017), in amount of Two Hundred and
Twenty-Five Thousand Dollars and 00/100 Cents ($225,000.00), One Hundred Twelve
Thousand Five Hundred Twenty-Six (112,526) shares the Company’s Preferred Class
‘B’ Stock AND Two Hundred and Fifty Thousand (250,000) shares of the Company’s
Preferred Class ‘C’ Stock for Five Hundred Thousand Shares (500,000) of the
Company’s Preferred Class ‘A’ Stock;

 

WHEREAS, the Company has One Million authorized shares of Preferred Class ‘A’
Stock which converts to common stock at 10:1 and votes to common stock at
10,000:1;

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.Exchange. Vanis agrees to forgive his accrued salary, for fiscal year 2017
(August 1, 2016 through July 31, 2017), in amount of Two Hundred and Twenty-Five
Thousand Dollars and 00/100 Cents ($225,000.00), One Hundred Twelve Thousand
Five Hundred Twenty-Six (112,526) shares the Company’s Preferred Class ‘B’ Stock
AND Two Hundred and Fifty Thousand (250,000) shares of the Company’s Preferred
Class ‘C’ Stock for Five Hundred Thousand Shares (500,000) of the Company’s
Preferred Class ‘A’ Stock (hereinafter the “Exchange”) for services performed as
the Company’s CEO.

 

2.Vanis Representations, Warranties, Etc. Vanis represents and warrants to, and
covenants and agrees with, the Company as follows:

 

a.Due Authorization. Vanis has all requisite legal capacity to execute, deliver
and perform this Agreement and the transactions hereby contemplated. This
Agreement constitutes a valid and binding agreement on the part of Vanis and is
enforceable in accordance with its terms.

 

b.No Consents; No Contravention. The execution, delivery and performance by
Vanis of this Agreement (i) requires no authorization, registration, consent,
approval or action by or in respect of, or filings with, any governmental body,
agency or official or other person (including but not limited to the Securities
and Exchange Commission), and (ii) do not contravene, conflict with, result in a
breach of or constitute a default under any material provision of applicable law
or regulation, or of any material agreement to which Vanis is a party.

 



 

 

 

3.Company Representations, Etc. The Company represents and warrants to Vanis
that:

 

a.Exchange Agreement. This Agreement and the transactions contemplated hereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and is a valid and binding agreement
of the Company enforceable in accordance with its terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors'
rights generally.

 

b.Non-contravention. The execution and delivery of this Agreement by the
Company, and the consummation by the Company of the other transactions
contemplated by this Agreement do not and will not conflict with or result in a
breach by the Company of any of the terms or provisions of, or constitute a
default under (i) the articles of incorporation or by-laws of the Company, (ii)
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which the Company is a party or by which it or any of its
properties or assets are bound, (iii) to its knowledge, any existing applicable
law, rule, or regulation or any applicable decree, judgment, or (iv) to its
knowledge, order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have a material adverse effect on the transactions
contemplated herein. The Company is not in violation of any material laws,
governmental orders, rules, regulations or ordinances to which its property,
real, personal, mixed, tangible or intangible, or its businesses related to such
properties, are subject.

 

c.Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the Exchange as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.

 

4.Certain Covenants And Acknowledgments. The Company undertakes and agrees to
make all necessary filings in connection with the exchange effected hereby under
any United States laws and regulations, and to provide a copy thereof to Vanis
promptly after such filing.

 

5.Governing Law; Miscellaneous. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New Hampshire. A
facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction. This Agreement may be amended only by an instrument
in writing signed by the party to be charged with enforcement. This Agreement,
and the related agreements referred to herein, contain the entire agreement of
the parties with respect to the subject matter hereto, superceding all prior
agreements, understandings or discussions.

 

6.Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given, (i)
on the date delivered, (a) by personal delivery, or (b) if advance copy is given
by fax, (ii) seven business days after deposit in the United States Postal
Service by regular or certified mail, or (iii) three business days mailing by
international express courier, with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the last known mailing address, or at
such other addresses as a party may designate by ten days advance written notice
to each of the other parties hereto.

 

7.Successors And Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

 

[Intentionally Left Blank – Signature Page Follows]

 

 2 

 

 

IN WITNESS WHEREOF, the Company and Vanis have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 

  MINERCO, INC.         By: /s/ V. Scott Vanis   Name: V. Scott Vanis   Title:
Chief Executive Officer         V. SCOTT VANIS           /s/ V. Scott Vanis  
Name: V. Scott Vanis     An Individual

 

 

3



 

